DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 17058328 filed on 11/24/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2020 and 10/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 2-3, and 10 are objected to because the preamble of the claims recites “A vibration -driven energy harvester used in the vibration-driven energy harvesting device according to claim 1” while it should read “The vibration -driven energy harvester used in the vibration-driven energy harvesting device according to claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 4, 9, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshiyoshi et al. (WO 2017057317 wherein its equivalent US 20190058420 is used for English translation purposes; Hereinafter, “Toshiyoshi”).
Regarding claim 1: Toshiyoshi discloses a vibration-driven energy harvesting device (1; fig. 1), comprising: 
a first vibration-driven energy harvesting assembly (3a, 4a, 30a, and 40a) constituted with a first fixed comb tooth portion (30a) and a first movable comb tooth portion (40a) that are interdigitated (fig. 1) with each other;
 a second vibration-driven energy harvesting assembly (3b, 4b, 30b, and 40b) constituted with a second fixed comb tooth portion (30b) and a second movable comb tooth portion (40b) that are interdigitated with each other (fig. 1); 
a first output electrode (fixed electrode 3a) connected to the first vibration-driven energy harvesting assembly (fig. 1); and a second output electrode (3b) connected to the second vibration-driven energy harvesting assembly, wherein: an output of the first vibration-driven energy harvesting assembly is different from an output of the second vibration-driven energy harvesting assembly (annotated fig. 1 below).

    PNG
    media_image1.png
    376
    974
    media_image1.png
    Greyscale

Regarding claim 2/1: Toshiyoshi disclose the limitations of claim 1 and further discloses that the first vibration-driven energy harvesting assembly (3a, 4a, 30a, and 40a) constituted with the first fixed comb tooth portion (30a) and the first movable comb tooth portion(40a); and the second vibration-driven energy harvesting assembly (3b, 4b, 30b, and 40b) constituted with the second fixed comb tooth portion (30b) and the second movable comb tooth portion (40b), wherein: comb teeth included in the first fixed comb tooth portion (30a) and the second fixed comb tooth portion (are each electrically insulated (as seen in fig. 9A to 17B are the manufacturing steps; Fig. 17 B showing the fixed portion 3b has insulator 32, 3a which has the same structure also insulated by 32 layer), with the first output electrode (3a) connected to the first fixed comb tooth portion (30a) and the second output electrode (3b) connected to the second fixed comb tooth portion (30b), or comb teeth included in the first movable comb tooth portion and the second movable comb tooth portion are each electrically insulated, with the first output electrode connected to the first movable comb tooth portion and the second output electrode connected to the second movable comb tooth portion.
Regarding claim 3/1: Toshiyoshi disclose the limitations of claim 1 and further discloses that the first vibration-driven energy harvesting assembly constituted with the first fixed comb tooth portion (30a) and the first movable comb tooth portion (40a); and the second vibration-driven energy harvesting assembly constituted with the second fixed comb tooth portion (30b) and the second movable comb tooth portion (40b), wherein: the first fixed comb tooth portion and the second fixed comb tooth portion (30b and 40b) are electrically insulated (as seen in fig. 9A to 17B are the manufacturing steps; Fig. 17 B showing the fixed portion 3b has insulator 32, 3a which has the same structure also insulated by 32 layer), with the first output electrode (3a) connected to (fig. 1) the first fixed comb tooth portion (30a) and the second output electrode (3b) connected to the second fixed comb tooth portion (30b), or the first movable comb tooth portion and the second movable comb tooth portion are electrically insulated, with the first output electrode connected to the first movable comb tooth portion and the second output electrode connected to the second movable comb tooth portion.
Regarding claim 4/3/1: Toshiyoshi disclose the limitations of claim 1 and further discloses that at least either of the first fixed comb tooth portion (the teeth portion 30a; which could have “comb teeth in quantities other than those indicated in FIG. 1” (para [0035), thus when the number of teeth in 30a are four, the four teeth could be divided into groups of 2 teeth each) and the second fixed comb portion (30b, also when the number of 30b are 4 they could be grouped into 2 tooth per group), which are electrically insulated from each other (all teeth 30a and 30b are insulated by insulator 32), includes at least two electrically insulated fixed comb tooth groups (of 2 tooth each as dissed in the light of the disclosure in para [0035] of Toshiyoshi), or at least either of 
Regarding claim 9/2/1: Toshiyoshi disclose the limitations of claim 2 and further discloses that electrets are formed at at least either of comb teeth in the first vibration-driven energy harvesting assembly and comb teeth in the second vibration-driven energy harvesting assembly that are interdigitated with each other (“electrets are formed at least at either of the comb teeth 30 a of the fixed electrode 3 a and the comb teeth 40 a of the movable electrode 4 a, which are engaged with each other near the surfaces that face opposite the surfaces of the comb teeth of the other electrode. Electrets are also formed at least at either of the comb teeth 30 b of the fixed electrode 3 b and the comb teeth 40 b of the movable electrode 4 b, which are engaged with each other, near the surfaces that face opposite the surfaces of the comb teeth in the other electrode” para [0037]).
Regarding claim 15/3/1: Toshiyoshi disclose the limitations of claim 3 and further discloses that electrets are formed at at least either of comb teeth in the first vibration-driven energy harvesting assembly and comb teeth in the second vibration-driven energy harvesting assembly that are interdigitated with each other (“electrets are formed at least at either of the comb teeth 30 a of the fixed electrode 3 a and the comb teeth 40 a of the movable electrode 4 a, which are engaged with each other near the surfaces that face opposite the surfaces of the comb teeth of the other electrode. Electrets are also formed at least at either of the comb teeth 30 b of the fixed electrode 3 b and the comb teeth 40 b of the movable electrode 4 b, which are engaged with each other, near the surfaces that face opposite the surfaces of the comb teeth in the other electrode” para [0037]).
Regarding claim 20/4/3/1: Toshiyoshi disclose the limitations of claim 4 and further discloses that electrets are formed at at least either of comb teeth in the first electrets are formed at least at either of the comb teeth 30 a of the fixed electrode 3 a and the comb teeth 40 a of the movable electrode 4 a, which are engaged with each other near the surfaces that face opposite the surfaces of the comb teeth of the other electrode. Electrets are also formed at least at either of the comb teeth 30 b of the fixed electrode 3 b and the comb teeth 40 b of the movable electrode 4 b, which are engaged with each other, near the surfaces that face opposite the surfaces of the comb teeth in the other electrode” para [0037]).
Allowable Subject Matter
Claims 5 – 8, 10 – 14, and 16 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5/2/1: the limitations “wherein: a total quantity of comb teeth included in the first fixed comb tooth portion and the first movable comb tooth portion is different from a total quantity of comb teeth included in the second fixed comb tooth portion and the second movable comb tooth portion” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 11, and 16 have a similar limitations and thus the reasoning applies.
Regarding claim 6/2/1: the limitations “wherein: a comb tooth height of at least either of the first fixed comb tooth portion and the first movable comb tooth portion, which are interdigitated with each other, is different from a comb tooth height of the second fixed comb tooth portion and the second movable comb tooth portion, which are interdigitated with each other” in the combination as claimed are neither anticipated nor Claims 12, and 17 have a similar limitations and thus the reasoning applies.
Regarding claim 7/2/1: the limitations “wherein: a distance between comb teeth in the first fixed comb tooth portion and the first movable comb tooth portion, which are interdigitated with each other, is different from a distance between comb teeth in the second fixed comb tooth portion and the second movable comb tooth portion, which are interdigitated with each other” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 13, and 18 have a similar limitations and thus the reasoning applies.
Regarding claim 8/2/1: the limitations “wherein: a comb tooth length of the second fixed comb tooth portion or the second movable comb tooth portion is set smaller than a comb tooth length of the first fixed comb tooth portion and the first movable comb tooth portion, and the second fixed comb tooth portion and the second movable comb tooth portion are set to be a non-interdigitated state when no vibration is occurring” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 14, and 19 have a similar limitations and thus the reasoning applies.
Regarding claim 10/1: the limitations “wherein: electrets are formed at at least either of comb teeth in the first vibration-driven energy harvesting assembly and comb teeth in the second vibration-driven energy harvesting assembly that are interdigitated with each other; and an amount of electret charge per unit area in the first vibration-driven energy harvesting assembly is different from an amount of electret charge per 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELNAKIB/           Primary Examiner, Art Unit 2832